DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I and Species paragraph a (claims 1-9 and 13) in the reply filed on 10/05/2022 is acknowledged.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2022.

The status of the claims for this application is as follows.  
Claims 1-13 are currently pending.
Claims 10-12 are currently withdrawn.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/17/2020 and 07/12/2021 were considered by the examiner.

Drawings
The drawings were received on 01/17/2020.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mamish et al. (US 2017/0343149), (hereinafter, Mamish).

Re Clm 1: Mamish discloses a pipe arrangement comprising a protective device for protecting against environmental influences, the pipe arrangement (see Figs. 1-10) comprising: a) a pipe joint which has at least two pipe ends (13, 13C, 15, and 15C) which are fixed together by a mechanical joint (the weld, see Fig. 1 and [0028]) and in which the pipe ends (the ends that are welded together) and also the mechanical joint are enclosed with a deformable hollow body (26 and 24) and the hollow body after assuming its definitive deformation bears snugly against the pipe ends and the mechanical joint and surrounds same in positively locking relationship (see Figs. 4, 9, and 10).
Re Clm 2: Mamish discloses the deformable hollow body is deformable by a thermal treatment (see Figs. 4, 5, and 10) or is chemically deformable and the deformable hollow body comprises a shrink tube (26).  

The following contains an alternative rejection of claim 1 for rejecting claim 3.

Re Clm 1: Mamish discloses a pipe arrangement comprising a protective device for protecting against environmental influences, the pipe arrangement (see Figs. 1-10) comprising: a) a pipe joint which has at least two pipe ends (13, 13C, 15, and 15C) which are fixed together by a mechanical joint (the weld, 34 36, see Fig. 1, and [0028]) and in which the pipe ends (the ends that are welded together) and also the mechanical joint are enclosed with a deformable hollow body (26 and 24) and the hollow body after assuming its definitive deformation bears snugly against the pipe ends and the mechanical joint and surrounds same in positively locking relationship (see Figs. 4, 9, and 10).
Re Clm 3: Mamish discloses wherein the mechanical joint (the weld, 34 36) is formed from a pipe coupling (the weld, 34 36) comprising one or more segments (see Figs. 4, 9, and 10) or a fitting comprising a single segment or a plurality of segments (the weld, 34 36) for the connection of pipe ends which are smooth-ended (see Figs. 4, 9, and 10) or which are respectively provided with a thread or which are respectively provided with at least one peripheral groove.  
Re Clm 5: Mamish discloses wherein the hollow body has a sealing function (at least seals out debris) and contains a sealing mass or material (24).  

The following contains an alternative rejection of claim 1 for rejecting claim 6.

Re Clm 1: Mamish discloses a pipe arrangement comprising a protective device for protecting against environmental influences, the pipe arrangement (see Figs. 1-10) comprising: a) a pipe joint which has at least two pipe ends (13, 13C, 15, and 15C) which are fixed together by a mechanical joint (the weld, see Fig. 1, and [0028]) and in which the pipe ends (the ends that are welded together) and also the mechanical joint are enclosed with a deformable hollow body (26, 24, 34, and 36) and the hollow body after assuming its definitive deformation bears snugly against the pipe ends and the mechanical joint and surrounds same in positively locking relationship (see Figs. 4, 9, and 10).
Re Clm 6: Mamish discloses wherein the hollow body has flame-inhibiting properties ((see [0046] the glass material has flame-inhibiting properties).  

Re Clm 7: Mamish discloses wherein the pipe or the pipe arrangement is equipped with a leakage monitoring means (see Figs. 1, 3, 4, and 10, the skin on the hand of the person, or the person’s eyes, or ears, or nose).  
Re Clm 8: Mamish discloses wherein the pipe or the pipe joint is additionally provided with a wrapping (34 and 36) which has at least one or more of the following properties: a) the wrapping is thermally deformable or chemically deformable and shrinks upon deformation, b) the wrapping has self-welding or self-vulcanizing properties, c) the wrapping includes an additional sealing substance, d) the wrapping has flame-inhibiting properties, and e) the wrapping is provided with an adhesive (34).  
Re Clm 9: Mamish discloses wherein the hollow body is provided at least at one side with an adhesive (24) which is preferably provided over the full surface area or part of the surface area (see Fig. 9).  
Re Clm 13: Mamish discloses wherein the hollow body (see Fig. 9) is formed by applying a sleeve around the pipe or the pipe joint.
The recitation “formed by applying a sleeve around the pipe or the pipe joint” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamish et al. (US 2017/0343149), (hereinafter, Mamish) as applied to claim(s) 1-3, 5-9, and 13 above.
Re Clm 4: Mamish discloses the pipe arrangement.
Mamish fails to disclose a T-piece which includes three pipe ends.
Tee structures/fittings are used for splitting or diverging a flow into different direction or to converge a plurality of flows into one, for the purpose of controlling flow in tubular members.
The examiner is taking Official notice that piping arrangements can be made to employ a T-piece which includes three pipe ends, for the purpose of controlling flow in tubular members.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Mamish, to have had/employed a T-piece which includes three pipe ends, for the purpose of controlling flow in tubular members.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
10/20/2022


/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679